Lumpkin, C. J.
The Court was right in ordering the second plea of the defendant to be stricken out of the declaration. Without considering whether it would be available against the original payee of the note, Jane Stovall, the payee, liad transferred the note to Nicholas C. Ware, in whose name the action was brought; who is presumed, as bearer of the paper, to have taken the same without notice and bona fide, in the due course of trade, and at the day it was given. None of which legal presumptions are negatived by the plea. His defence, therefore, was inadmissable, and his plea properly stricken out.
Judgment affirmed.